DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the
inventor/assignee. The United States Patent & Trademark Office reviewed the amendments submitted on 08-24-2021 and has made the following comments below.
Applicant Arguments
Regarding Argument 1, Applicant asserts that Odom fails to teach the processing of background and foreground portions of the acquired image. Applicant additionally argues that Odom fails to teach pixel analysis and specifically “placing the at least one detected waste object in a queuing library to either manually create a new classification for an unknown object or properly aligning the at least one detected waste object with a correct classification in the pre-stored waste object and adding to the artificial intelligence based waste object categorizing engine to continue training process".
Regarding Argument 2, Applicant asserts that Murad in view of Odom fails to teach "placing the at least one detected waste object in a queuing library to either manually create a new classification for an unknown object or properly aligning the at least one detected waste object with a correct classification in the pre-stored waste object and adding to the artificial intelligence based, waste object categorizing engine to continue training process".
Regarding Argument 3, Applicant asserts that Gates in view of Murad and Odom fail to disclose determining a feature value corresponding to the at least one feature parameter for pixel clarification associated with the at least one acquired image".
Examiner Responses
Regarding Argument 1, Examiner clarifies the record by pointing out that the Non-Final Office Action does not declare Odom to teach the referenced invention features. Rather, the incorporated claim 
Regarding Argument 2, Examiner finds the arguments to be persuasive. While Murad teaches recognizing objects captured by the camera device, they do not teach placing the objects in a queueing library. However, the claim language specifies “at least one of” which the Examiner interprets to mean one or the other. Therefore, since it is not inclusive to both, the rejection with Murad is maintained. 
Regarding Argument 3, Examiner respectfully disagrees with the presented argument. The scope is narrowed in the submitted arguments and the dependent subject matter, however, as they are presented in the independent claims, feature parameters and pixel clarification invokes broadest reasonable interpretation. In this case, the Examiner assumes feature parameters to mean and qualifying criteria associated with the waste item in the capture image. Similarly, pixel clarification is interpreted to mean and pixel breakdown whose associated values are used to identify the object in the image frame. Therefore, the rejection with Odom in view of Murad is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 8 – 12 are rejected under 35 U.S.C.103(a) as being unpatentable over Odom (US Pub. No. 2021/0035146 Al) in view of Murad (US Pub. No. 2020/0222949 Al).
Regarding claim 1, Odom teaches a method of aligning a user content with media content and a waste object disposed by the user to inform the user at a user waste object disposal location (434, para. [0011], Odom teaches a camera used to acquire images of a waste item), comprising: acquiring, by an artificial intelligence based waste object categorizing engine, at least one image (Fig. 3, 514, para. [0014] [0017], Odom teaches use of computer vision models and artificial intelligence to identify and detect presence of waste item); determining, by the artificial intelligence based waste object categorizing engine, that the at least one detected waste object matches with a pre-stored waste object para. [0017], Odom teaches the determination of waste items using a trained artificial intelligence model by comparing acquired waste images to a database of previously stored images); performing at least one of: identifying, by the artificial intelligence based waste object categorizing engine, a type of the detected waste object using the pre-stored waste object; or when a detected waste object is not identified, placing the at least one detected waste object in a queuing library to manually create a new classification for an unknown object, or properly align the at least one detected waste object with a connect classification in the pre-stored waste object, and then adding the new classification to the artificial intelligence based waste object categorizing engine to continue a training process (para. [0017], Odom does not teach a queuing library but teaches a waste type determination using a trained artificial intelligence algorithm and a previously compiled database); displaying, by the artificial intelligence based waste object categorizing engine, the type of the detected waste object based on the identification (para. [0022], Odom teaches that once waste type is determined, an indication with relevant information is presented to the user); and notifying, by the artificial intelligence based waste object categorizing engine, the type of the detected waste object to a user (308, para [0043], Odom teaches presenting an indication of the type of waste to the user).
	Odom teaches identifying waste items in a captured image but does not teach separating background and foreground content.
	Murad is also in the field of automated waste disposal. Murad teaches detecting, by the artificial intelligence based waste object categorizing engine, at least one waste object from the at least one acquired image based on a foreground portion of the at least one acquired image, and a background portion of the at least one acquired image deriving at least one feature parameter therefrom (para. [0025], Murad teaches using the neural network to detect regions of the image data as background and filter those regions to focus on the waste item in the image data); determining, by the artificial intelligence based waste object categorizing engine, a feature value corresponding to the at least one feature parameter for pixel clarification associated with the at least one acquired image (para. [0095] [0137], Murad teaches pixelating each frame and corresponding each pixel with the waste item).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odom by incorporating pixel analysis and foreground separation as taught by Murad, to make the invention that uses artificial intelligence to identify waste items (Odom) by correlating pixel locations to extracted foreground objects in an acquired image (Murad); thus, one of ordinary skilled in the art would be motivated to combine the references since this would implement an optical flow capable of determining depth and distance at every pixel, allowing the method to correlate dimensions to different data points (Murad, para. [0137]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Odom in view of Murad teaches the method, wherein the artificial intelligence based waste object categorizing engine notifies the user of the type of the detected waste object through a visual alert an audio message, or an electronic message, so as to allow the user to automatically sort the waste object (Odom; para. [0022]).
Regarding claim 3, Odom in view of Murad teaches the method, wherein the pre-stored waste object is generated by: acquiring a waste object dataset comprising a waste object with various categories (Odom; para. [0017] [0054]); acquiring a portion of an image corresponding to the waste object from the acquired waste object dataset (Odom; para. [0017]); training the portion of the image corresponding to the waste object using a machine learning model (Odom; para. [0017]); and generating the pre-stored waste object based on the trained portion of the image corresponding to the waste object (Odom; para. [0017]).
Regarding claim 4, Odom in view of Murad teaches the method wherein detecting waste object comprises: identifying the at least one waste object from the at least one acquired image (Murad; 120, para. [0122]); extracting the at least one identified waste object from the at least one acquired image by processing the foreground portion of the at least one acquired image and the background portion of the at least one acquired image (Murad; para. [0025]); determining at least one feature parameter based on the extraction (Murad; para. [0011] [0028] [0046]); analyzing a pixel corresponding to the at least one identified waste object based on the determined feature parameter (Murad; para. [0095]); and detecting the at least one waste object from the at least one acquired image based on the analyzed pixel (Murad; 122, para. [0137]).
Regarding claim 5, Odom in view of Murad teaches the method wherein, identifying, by the artificial intelligence based waste object categorizing engine, the type of the detected waste object using the pre-stored waste object comprises (Murad; para. [0017]): determining whether multiple types of the detected waste object are detected (Murad; para. [0029]); and performing one of: in response to (Murad; para. [0039]), and in response to determining that multiple types of the waste object are detected, determining at least one feature parameter based on the at least one identified waste object (Murad; para. [0039]).
Regarding claim 8, Odom teaches a teaches an electronic device for waste management, comprising: a memory (422, 432, 504); a processor coupled to the memory ( 420, 430,502); and an artificial intelligence based waste object categorizing engine coupled to the processor (500), configured to: detect at  least one waste object from the at least one acquired image (Fig. 3, 514, para. [0014] [0017], Odom teaches use of computer vision models and artificial intelligence to identify and detect presence of waste item); determine, by the artificial intelligence based waste object categorizing engine, that the at least one detected waste object matches with a pre-stored waste object para. [0017], Odom teaches the determination of waste items using a trained artificial intelligence model by comparing acquired waste images to a database of previously stored images); perform at least one of: identify, by the artificial intelligence based waste object categorizing engine, a type of the detected waste object using the pre-stored waste object; or when a detected waste object is not identified, placing the at least one detected waste object in a queuing library to manually create a new classification for an unknown object, or properly align the at least one detected waste object with a connect classification in the pre-stored waste object, and then adding the new classification to the artificial intelligence based waste object categorizing engine to continue a training process (para. [0017], Odom does not teach a queuing library but teaches a waste type determination using a trained artificial intelligence algorithm and a previously compiled database); display the type of the detected waste object based on the identification (para. [0022], Odom teaches that once waste type is determined, an indication with relevant information is presented to the user); and notify a user of the type of the detected waste object to a user (308, para [0043], Odom teaches presenting an indication of the type of waste to the user).
	Odom teaches identifying waste items in a captured image but does not teach separating background and foreground content.
	Murad is also in the field of automated waste disposal. Murad teaches detecting, by the artificial intelligence based waste object categorizing engine, at least one waste object from the at least one acquired image based on a foreground portion of the at least one acquired image, and a background portion of the at least one acquired image deriving at least one feature parameter therefrom (para. [0025], Murad teaches using the neural network to detect regions of the image data as background and filter those regions to focus on the waste item in the image data); determining, by the artificial intelligence based waste object categorizing engine, a feature value corresponding to the at least one feature parameter for pixel clarification associated with the at least one acquired image (para. [0095] [0137], Murad teaches pixelating each frame and corresponding each pixel with the waste item).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odom by incorporating pixel analysis and foreground separation as taught by Murad, to make the invention that uses artificial intelligence to identify waste items (Odom) by correlating pixel locations to extracted foreground objects in an acquired image (Murad); thus, one of ordinary skilled in the art would be motivated to combine the references since this would implement an optical flow capable of determining depth and distance at every pixel, allowing the method to correlate dimensions to different data points (Murad, para. [0137]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 9, Odom in view of Murad teaches the device, wherein the artificial intelligence based waste object categorizing engine notifies the user of the type of the detected waste object through a visual alert an audio message, or an electronic message, so as to allow the user to automatically sort the waste object (Odom; para. [0022])
Regarding claim 10, Odom in view of Murad teaches the device, wherein the pre-stored waste object is generated by: acquiring a waste object dataset comprising a waste object with various categories (Odom; para. [0017] [0054]); acquiring a portion of an image corresponding to the waste object from the acquired waste object dataset (Odom; para. [0017]); training the portion of the image corresponding to the waste object using a machine learning model (Odom; para. [0017]); and generating the pre-stored waste object based on the trained portion of the image corresponding to the waste object (Odom; para. [0017]).
Regarding claim 11, Odom in view of Murad teaches the system wherein detecting waste object comprises: identifying the at least one waste object from the at least one acquired image (Murad; 120, para. [0122]); extracting the at least one identified waste object from the at least one acquired image by processing the foreground portion of the at least one acquired image and the background portion of the at least one acquired image (Murad; para. [0025]); determining at least one feature parameter based on the extraction (Murad; para. [0011] [0028] [0046]); analyzing a pixel corresponding to the at least one identified waste object based on the determined feature parameter (Murad; para. [0095]); and detecting the at least one waste object from the at least one acquired image based on the analyzed pixel (Murad; 122, para. [0137]).
Regarding claim 12, Odom in view of Murad teaches the system wherein, identifying, by the artificial intelligence based waste object categorizing engine, the type of the detected waste object using the pre-stored waste object comprises (Murad; para. [0017]): determining whether multiple types of the detected waste object are detected (Murad; para. [0029]); and performing one of: in response to determining that multiple types of the waste object are not detected, identifying the type of the detected waste object using the at least one feature parameter (Murad; para. [0039]), and in response to determining that multiple types of the waste object are detected, determining at least one feature parameter based on the at least one identified waste object (Murad; para. [0039]).
Claims 6, 7, 13, and 14 are rejected under 35 U.S.C.103(a) as being unpatentable over Odom (US Pub. No. 2021/0035146 Al) in view of Murad (US Pub. No. 2020/0222949 Al), and further in view of Gates (US Pub. No. 2014/0379588 Al).
Regarding claims 6 and 13, Odom in view of Murad teaches the artificial intelligence waste disposal method and device which extracts foreground regions and further correlates pixel values to objects in the acquired images. Odom in view of Murad further teaches the method and device, wherein the feature parameter includes a color of the waste object (Murad; para. [0189]).
	Odom in view of Murad does not teach the method or device, wherein the feature parameter comprises additional list of specific object features.
	Gates is also in the field of learning-based waste management. Gates teaches the method and device wherein the feature parameter comprises a shape of the waste object (para. [042]), and an intensity of the waste object (para. [0043]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odom in view of Murad by incorporating the additional feature parameters as taught by Gates, to make the invention that uses artificial intelligence to identify waste items by correlating pixel locations to extracted foreground objects in an image (Odom/Murad) and characterize an array of item features (Gates); thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the device to collect additional information regarding the waste item which would further inform its proper disposal (Gates, para. [0015].)
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 7 and 14, Odom in view of Murad teaches the artificial intelligence waste disposal method and device capable of extracting and analyzing multiple types of waste and correlating them to pixel values in the acquired images. Odom in view of Murad further teaches the method and device, wherein the feature parameter includes a color of the waste object (Murad; para. [0189]).
	Odom in view of Murad does not teach the method or device, wherein the feature parameter comprises additional list of specific object features.
	Gates is also in the field of learning-based waste management. Gates teaches the method and device wherein the feature parameter comprises a shape of the waste object (para. [042]), and an intensity of the waste object (para. [0043]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Odom in view of Murad by incorporating the additional feature parameters as taught by Gates, to make the invention that uses artificial intelligence to identify multiple types of waste items by correlating pixel locations to objects in an image (Odom/Murad) and characterize an array of item features (Gates); thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the device to collect additional information regarding the waste item which would further inform its proper disposal (Gates, para. [0015].)
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Szoke-Sieswerda et al. (US Pub. No. 2020/0342240 Al) teaches a system and method for detecting a waste receptacle which includes a neural network that can be trained to identify target waste receptacles.
Chen et al. (US Pub. No. 2020/0372498 Al) teaches a system to facilitate processing of recyclable items which includes an image processing device to identify waste items.
Netto et al. (US Pub. No. 2020/0175883 Al) teaches a system for screening waste in which a processor classifies an object and designates for a specific recycling category.
Allowable Subject Matter
Claims 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        




	

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664